DETAILED ACTION
This action is responsive to the following communication: The RCE filed on 02/18/2022.
In the instant application, claims 1 and 11 are amended independent claims; Claims 1-20 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
	
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a method and a multimedia device for controlling the multimedia device includes displaying a user avatar who wears clothing selected by a user on a screen of the multimedia device, guiding at least one user gesture applicable to the clothing worn by the user avatar, and altering a style of the clothing worn by the user avatar according to the at least one guided user gesture made by the user.

The closest prior arts, as previously cited: Rose et al. (US 2016/0292779) teaches a method for modifying a garment based on gestures are presented herein. An access module can access a first set of sensor data from a first sensor, and a second set of sensor data from a second sensor. A garment simulation module can generate a three-dimensional (3D) garment model of a garment available for sale draped on an avatar based on the first set of sensor data and the second set of sensor data. A display module can cause a presentation, on a display of a device, of the 3D garment model draped on the avatar. Additionally, the garment simulation module can determine a modification gesture associated with the 3D garment model draped on the avatar based on the first set of sensor data and the second set of sensor data. Furthermore, the garment simulation module can modify the 3D garment model based on the determined modification gesture. Fonte et al. (US 2015/0055085) teaches systems and methods for creating custom products. One method includes acquiring, using at least one computer system, image data of a user; determining, using at least one computer system, anatomic details and/or dimensions of the user; configuring (e.g., custom shape, size, dimensions, colors, finish, etc), using at least one computer system and anatomic data of the user, a new product model for the user; applying, using at least one computer system, a configurable product model to the image data or anatomic model of the user; previewing, using at least one computer system, images of the user with the configurable product model; optionally adjusting and updating the preview, using at least one computer system and/or user input, the configurable product model properties (e.g., custom shape, size, dimensions, colors, finish, etc); preparing, using at least a computer system that executes instructions for manufacturing the custom product based on the previewed model; and manufacturing, using at least one computer system and manufacturing system, the new custom product. Geisner et al. (US 2011/0246329) teaches a tracking system is used to track user motions and execute a shopping application. An on-screen representation of a human target user, representative of the likeness of the user or another individual, is presented on a display device. Movements of the human target user are tracked and displayed on the display device. An on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user. User movements which are recognized as article manipulation or transaction control gestures are translated into commands for the shopping application.
However Rose, Fonte and Geisner do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1 and 11. For example, the prior arts do not teach of suggest the steps of “displaying at least one user gesture interface applicable to the clothing worn by the user avatar; guiding at least one user gesture applicable to the clothing worn by the user avatar through the at least one user gesture interface; and altering a style of the clothing worn by the user avatar according to the at least one guided user gesture made by the user, wherein the at least one user gesture interface represents styling suggestions to the user, and wherein the styling suggestions include at least one of position where styling is changed and direction where the styling is changed.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174